.
                                        . :.
OFFICE.OF   THE Al-TORN&   GENERAL    OF TEXAS




                                  .


             Oplnlon 1%. O-7202

             lb; Authqrityof the
                 oomittee to




                                                     .
33’7
       .                                                     .
                                                                           33%
..
           . . sfaney J. ?!?I-OYSI
                               - ?a.Te3

 j         -2% the aeue of Kauffman b, Parker, 99 3. Y$. (2d) 1074,
 ; ,Y,oxwt hod.beTom it a almilar c@stion to .&heone presented
   ,% par re@ast e I% Quote the follovrin[;lnnfgage Smm acid cas0a                .

                  *The money n>en aolleated and placed in &e hands
             of the-appellants (the cor&&ttee) beoaqe a trust $jxGi,
             and oould-only be disbursed and paid out OS'provIdod by
             statute; cczt3id.y it oould not be spent by the ohdir               ..
 ,
 ?
            pan of the oxccutive comzltteo; thcsc ribp’ellants, (the
 . .         cotittse) To? sslarl& and servloco performed by the
             aball%Wsn,nor oould it be spent for unmoessary expemes,
            ~batmust be spent for the purposes intended by the statute
           ‘end anOor the pxtxisions of the statutes aut.hor3.zinz'such
 i           expe~ditures.*l (Parenthesis ours)
 1

 i
            Eonoy bollaoted'under the pmvisions of ArtioLe 33100 to de-
 ; f.nytht3ox~enssa Of'th9 prirrcryoannOt,be spat roz itens got within           .
   ;:,parvlrraof said Articl.0. Seer mall 0. Parker, 119 8. -6. (2d)
    ..
                IWaretinabloto find ary pixwisfoni iit&   statuie allow- .. :
     !:s the nedera of the oounty oxooutivo cotittee  sny fees for attend-    -
     1-2a meet5.ag.ofsald,+%mi.ttee. ~Ybnr Question should.,t&r&ora~, be
     ~ssmrcd in the deCjativeand it is so Enstiered.




                                                            &.:.:    ..’    ‘,
                                          #.   By
                                                y
                                                    John ‘Reeves



                                                     -.




                    .


                           . .